ALEXANDER, J.,
concurring.
[¶ 21] We want to encourage trial courts to address and rule promptly on discovery disputes, even though the court may have to rule after a short discussion and based on limited information. M.R. Civ. P. 26(g). Our standard of review of such rulings necessarily must be very deferential. Because the trial court’s ruling on the deposition dispute here did not exceed the bounds of the court’s discretion, based on the information and arguments presented to the court at the time, I concur in the result.
[¶22] I write separately because the more deliberate consideration permitted by appellate review demonstrates that the defendants’ discovery tactics involved a violation of M.R. Civ. P. 30(d)(1) and an incorrect premise that the plaintiff was seeking to use Dr. Villedrouin as an expert. The discovery issue is not resolved by examining the fine distinctions between expert and lay opinion testimony, as the Court’s opinion suggests. The relevance of this discovery was credibility, not expertise. However, the Court’s opinion affirming exclusion of discovery relevant to witness credibility should not be read as approving the defendants’ discovery tactics. Because the defendants’ violation of M.R. Civ. P. 30(d)(1) was not called to the trial court’s attention, objection to the defendants’ tactics was not properly presented or preserved.
[1123] More detail about the history of this case and our governing rules is necessary to put the Court’s opinion today in proper context.
[1124] Part of the evidence supporting the defendants’ position was Dr. Krajci’s claim that he had shown the mammogram to his partner Dr. Villedrouin, and that Dr. Villedrouin had reviewed the mammogram and agreed with him that it could not be adequately read and further follow-up by Mitchell was required. In pretrial discovery, Mitchell deposed Dr. Villedrouin. When asked about the consultation reported by Dr. Krajci, Dr. Villedrouin claimed no memory of the consultation or of reviewing Mitchell’s mammogram. Mitchell’s counsel asked Dr. Villedrouin about the circumstances and practices for reading mammograms and consulting on mammograms. Mitchell also attempted to ask Dr. Villedrouin to read the mammogram.
[¶ 25] The defendants’ counsel objected to these questions as being improper expert questions directed to a fact witness. Rather than follow customary deposition practice of objecting to questions, but then allowing the deponent to answer the questions, see M.R. Civ. P. 30(c), (d)(1), one defendant’s attorney directed Dr. Ville-drouin not to answer the questions. The court was then called and had a conversation in which each party outlined their position. Mitchell’s counsel indicated that one of the purposes of the examination was to seek evidence regarding Dr. Krajci’s credibility. But counsel did not make it clear that her purpose in asking the questions was to determine if Dr. Villedrouin would make the same statements that Dr. Krajci had claimed that Dr. Villedrouin had made after reviewing the mammogram *726at Dr. Krajci’s request. The court then sustained the defendants’ objections to questioning of Dr. Villedrouin in these areas.
[¶ 26] Discovery has the dual purpose of assisting in identifying admissible evidence and in identifying further areas for inquiry that may lead to development of admissible evidence. Thus, M.R. Civ. P. 26(b)(1), regarding the proper scope of discovery states:
(1) In General. Parties may obtain discovery regarding any matter, not privileged, which is relevant to the subject matter involved in the pending action, whether it relates to the claim or defense of the party seeking discovery or to the claim or defense of any other party, including the existence, description, nature, custody, condition and location of any books, documents, or other tangible things and the identity and location of persons having knowledge of any discoverable matter. It is not ground for objection that the information sought will be inadmissible at the trial if the information sought appears reasonably calculated to lead to the discovery of admissible evidence.
[¶ 27] During depositions, when questions are asked that are believed to be objectionable, the proper practice is that, after an objectionable question is asked, the objection is stated on the record and thus preserved, but then the question is answered. The governing rule, M.R. Civ. P. 30(c), addressing depositions, directs that: “Evidence objected to shall be taken subject to the objections.” This practice limits unnecessary disruption and delay in depositions, while preserving objections for later judicial review.
[¶ 28] Deposition objection practice is also governed by M.R. Civ. P. 30(d)(1) which states that:
Any objection to evidence during a deposition shall be stated concisely and in a non-argumentative and non-suggestive manner. A party may instruct a deponent not to answer only when necessary to preserve a privilege, to enforce a limitation on evidence directed by the court, or to present a motion under paragraph (3).
[¶ 29] The sum of the Rule 30(d)(1) requirements is that: (1) deposition objections must be stated concisely, and not be argumentative or suggestive; and (2) parties may instruct deponents not to answer questions only when necessary to (i) preserve a privilege; (n) enforce a limitation on evidence previously stated by the court; or (iii) present a motion pursuant to M.R. Civ. P. 30(d)(3). Rule 30(d)(3) authorizes resort to the court for a ruling, but only if the questioning is being conducted “in bad faith” or in a manner to unreasonably “annoy, embarrass, or oppress” the deponent. M.R. Civ. P. 30(d)(3).
[¶ 30] Rule 30(d)(1) was adopted in its present form in 1999 to track a similar amendment to the Federal Rules of Civil Procedure. The advisory committee note to the 1999 amendment emphasizes its dual purpose.
The amendment proscribes “speaking objections” at depositions that either burden the record with argument of counsel or suggest responses to the witness. The new subdivision also permits an instruction to a deponent not to answer a question only when necessary to preserve a privilege, to enforce a limitation on evidence directed by the court or to present a motion concerning the issue. Lawyers frequently complain that opposing counsel instruct witnesses not to answer questions on the grounds of relevance or other improper bases. The intent of the rule is to eliminate this practice by providing that the only prop*727er occasion for an instruction not to answer is one in which the giving of the answer would make the invocation of a privilege or a limitation imposed by the court an empty exercise.
M.R. Civ. P. 30 advisory committee’s note to 1999 amend., Me. Rptr., 716-24 A.2d L.
[¶ 31] Federal courts, working under a similarly worded rule, have stated that where there is no claim of privilege and no showing that a deposition was being conducted in bad faith or in a manner to unreasonably annoy, embarrass, or oppress a deponent, instructing a deponent not to answer a question is not proper practice. See Ralston Purina Co. v. McFarland, 550 F.2d 967, 973-74 (4th Cir.1977); Neuberger Berman Real Estate Income Fund, Inc. v. Lola Brown Trust No. 1B, 230 F.R.D. 398, 420-22 (D.Md.2005); In re Stratosphere Corp. Sec. Litig., 182 F.R.D. 614, 618-19 (D.Nev.1998); Dravo Corp. v. Liberty Mut. Ins. Co., 164 F.R.D. 70, 75 (D.Neb.1995); Hall v. Clifton Precision, 150 F.R.D. 525, 531 (E.D.Pa.1993). Such practices may subject counsel to sanctions. See Boyd v. Univ. of Md. Med. Sys., 173 F.R.D. 143, 147-49 (D.Md.1997).
[¶ 32] In this case, there was no justification for directing Dr. Villedrouin not to answer questions regarding the circumstances of Dr. Krajci’s reported consultation with him, and the accuracy of Dr. Krajci’s statements about Dr. Villedrouin’s conclusions regarding the readability of the mammogram. All such inquires were designed to elicit relevant evidence or to lead to identification of relevant evidence. M.R. Civ. P. 26(b)(1). Although Dr. Ville-drouin claimed no memory of the relevant consultation, to test his and Dr. Krajci’s credibility, he could have been questioned about his ability to read the specific mammogram in this case. If Dr. Villedrouin had demonstrated some capacity to read or gain information from the mammogram, that capacity would have affected the credibility of Dr. Krajci’s claims that the mammogram was not readable and that he had consulted with Dr. Villedrouin and Dr. Vil-ledrouin had agreed that the mammogram was not readable.
[¶ 33] While the questions asked of Dr. Villedrouin certainly called upon his expertise as a radiologist, they were directed to eliciting evidence about the fact issue of credibility of Dr. Krajci’s claim that the mammogram was unreadable and that he had recommended that Mitchell return for further tests. Defense counsel should have allowed the witness to answer the questions, and the direction not to answer was an improper discovery practice, prohibited by M.R. Civ. P. 30(d)(1). Having been denied the necessary discovery, Mitchell’s counsel was in no position to make an offer of proof at trial, M.R. Evid. 103(a)(2), regarding what relevant evidence an examination of Dr. Villedrouin might yield.
[¶ 34] Trial courts should not approve deposition counsel’s direction to witnesses not to answer questions, except for the very limited reasons allowed by M.R. Civ. P. 30(d)(1). Counsel reading the Court’s opinion should not assume that because discovery tactics in violation of our rules succeeded in this case, similar tactics, on different facts and in a different case, will merit similar approval in the future.